The trial court in this case removed the appellant, Victoria Ramsier, from her position as executor of her mother's estate. I would reverse.
Appellant and appellee, Bonnie Pio, are the daughters of Evelyn Reinke. Reinke died on March 16, 1992. Appellant was named executor and primary beneficiary under Reinke's will. Pio filed a declaratory judgment action in which she sought a ruling that the disposition of Reinke's estate, as provided by her will, was the result of undue influence exercised over her by appellant. In *Page 137 
furtherance of her claim, Pio asked appellant, as executor, to waive the physician-patient privilege to allow discovery of Reinke's medical records. Appellant refused. Pio then asked that appellant be removed from her position as executor of Reinke's estate.
The trial court found that it was not in the best interest of the estate for appellant to continue to serve as executor because she was not "reasonably disinterested." Specifically, the trial court found that appellant's pecuniary interest under her mother's will, coupled with Pio's accusation of undue influence, allowed suspicion of the motive for appellant's refusal to waive the privilege. That is, she may have refused to waive the privilege in order to protect her personal interest, rather than in pursuit of her duties as executor. The flaw in the trial court's reasoning, however, is that the motive for appellant's action should be of no relevance as long as that action is consistent with her duties as executor.
In In re Estate of Henne (1981), 66 Ohio St.2d 232, 238, 20 O.O.3d 228, 231, 421 N.E.2d 506, 510, the Ohio Supreme Court stated that an executor "has an obligation to uphold and defend the provisions of the will" pursuant to which she was appointed. An executor's fiduciary duty prohibits her from bringing a will contest action to attack the validity of a will under which she was appointed. Steinberg v. Cent. Trust Co. (1969), 18 Ohio St.2d 33,36, 47 O.O.2d 154, 156, 247 N.E.2d 303, 305. That same fiduciary duty would prohibit her from doing indirectly what she could not do directly. That is, her fiduciary duty would require her to exercise the right given her by R.C. 2317.02 regarding the decedent's physician-patient privilege in the manner most likely to result in the provisions of the will being upheld. Appellant's perceived personal interest in this case was identical to her fiduciary duty. I would find that a trial court abuses its discretion when it removes an executor because of a suspicion that she took required actions based upon a personal motive rather than because she was required to do so by law. To hold otherwise would seem to require that any executor who stands to gain personally from a faithful exercise of her fiduciary duty must be removed. *Page 138